Order entered November 4, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00777-CV

                       JOSEPH AND NADIA ABUZAID, Appellants

                                             V.

                       MODJARRAD AND ASSOCIATES, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-06551

                                            ORDER
       We GRANT appellee’s November 1, 2016 unopposed second motion for extension of

time to file its brief and extend the time to DECEMBER 2, 2016. No further extensions will be

granted absent extenuating circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE